

113 S159 RS: Lyon County Economic Development and Conservation Act
U.S. Senate
2013-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 172113th CONGRESS1st SessionS. 159[Report No. 113–94]IN THE SENATE OF THE UNITED STATESJanuary 28, 2013Mr. Heller (for himself
			 and Mr. Reid) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 ResourcesSeptember 10, 2013Reported by Mr. Wyden,
			 with amendmentsOmit the part struck through and insert the part
			 printed in italicA BILLTo designate the Wovoka Wilderness and provide for
		  certain land conveyances in Lyon County, Nevada, and for other
		  purposes.1.Short title; table of
			 contents(a)Short
			 titleThis Act may be cited as the Lyon
			 County Economic Development and Conservation Act.(b)Table of
			 contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Land conveyance to Yerington, Nevada.Sec. 3. Addition to National Wilderness Preservation
				System.Sec. 4. Withdrawal.Sec. 5. Native American cultural and religious
				uses.2.Land conveyance
			 to Yerington, Nevada(a)DefinitionsIn this section:(1)CityThe
			 term City means the city of Yerington, Nevada.(2)Federal
			 landThe term Federal land means the land located in
			 Lyon County and Mineral County, Nevada, that is identified on the map as
			 City of Yerington Sustainable Development Conveyance
			 Lands.(3)MapThe
			 term map means the map entitled Yerington Land
			 Conveyance and dated December 19, 2012.(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.(b)Conveyances of
			 land to city of yerington, nevada(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, subject to valid existing rights
			 and to such
			 terms and conditions as the Secretary determines to be necessary
			 and notwithstanding the land use planning requirements of sections 202 and 203
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713),
			 the Secretary shall convey to the City, subject to the agreement of the City,
			 all right, title, and interest of the United States in and to the Federal land
			 identified on the map.(2)Appraisal to
			 determine fair market valueThe Secretary shall determine the
			 fair market value of the Federal land to be conveyed—(A)in accordance
			 with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
			 seq.); and(B)based on an
			 appraisal that is conducted in accordance with—(i)the
			 Uniform Appraisal Standards for Federal Land Acquisition; and(ii)the Uniform
			 Standards of Professional Appraisal Practice.(3)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the Bureau of Land Management.(4)Applicable
			 lawBeginning on the date on which the Federal land is conveyed
			 to the City, the development of and conduct of activities on the Federal land
			 shall be subject to all applicable Federal laws (including regulations).(5)CostsAs
			 a condition of the conveyance of the Federal land under paragraph (1), the City
			 shall pay—(A)an amount equal
			 to the appraised value determined in accordance with paragraph (2); and(B)all costs related
			 to the conveyance, including all surveys, appraisals, and other administrative
			 costs associated with the conveyance of the Federal land to the City under
			 paragraph (1).3.Addition to
			 National Wilderness Preservation System(a)FindingsCongress
			 finds that—(1)the area
			 designated as the Wovoka Wilderness by this section contains unique and
			 spectacular natural resources, including—(A)priceless habitat
			 for numerous species of plants and wildlife;(B)thousands of
			 acres of land that remain in a natural state; and(C)habitat important
			 to the continued survival of the population of the greater sage grouse of
			 western Nevada and eastern California (referred to in this section as the
			 Bi-State population of greater sage-grouse);(2)continued
			 preservation of those areas would benefit the County and all of the United
			 States by—(A)ensuring the
			 conservation of ecologically diverse habitat;(B)protecting
			 prehistoric cultural resources;(C)conserving
			 primitive recreational resources;(D)protecting air
			 and water quality; and(E)protecting and
			 strengthening the Bi-State population of greater sage-grouse; and(3)the Secretary of
			 Agriculture should collaborate with the Lyon County Commission and the local
			 community on wildfire and forest management planning and implementation with
			 the goal of preventing catastrophic wildfire and resource damage.(b)DefinitionsIn
			 this section:(1)CountyThe
			 term County means Lyon County, Nevada.(2)MapThe
			 term map means the map entitled Wovoka Wilderness
			 Area and dated December 18, 2012.(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.(4)StateThe
			 term State means the State of Nevada.(5)WildernessThe
			 term Wilderness means the Wovoka Wilderness designated by
			 subsection (c)(1).(c)Additions to
			 national wilderness preservation system(1)DesignationIn
			 furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the
			 Federal land managed by the Forest Service, as generally depicted on the Map,
			 is designated as wilderness and as a component of the National Wilderness
			 Preservation System, to be known as the Wovoka
			 Wilderness.(2)BoundaryThe
			 boundary of any portion of the Wilderness that is bordered by a road shall be
			 150 feet from the centerline of the road.(3)Map and legal
			 description(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare a map and legal description of the
			 Wilderness.(B)EffectThe
			 map and legal description prepared under subparagraph (A) shall have the same
			 force and effect as if included in this section, except that the Secretary may
			 correct any clerical and typographical errors in the map or legal
			 description.(C)AvailabilityEach
			 map and legal description prepared under subparagraph (A) shall be on file and
			 available for public inspection in the appropriate offices of the Forest
			 Service.(4)WithdrawalSubject
			 to valid existing rights, the Wilderness is withdrawn from—(A)all forms of
			 entry, appropriation, or disposal under the public land laws;(B)location, entry,
			 and patent under the mining laws; and(C)disposition under
			 all laws relating to mineral and geothermal leasing or mineral
			 materials.(d)Administration(1)ManagementSubject
			 to valid existing rights, the Wilderness shall be administered by the Secretary
			 in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any
			 reference in that Act to the effective date shall be considered to be a
			 reference to the date of enactment of this Act.(2)LivestockThe
			 grazing of livestock in the Wilderness, if established before the date of
			 enactment of this Act, shall be allowed to continue, subject to such reasonable
			 regulations, policies, and practices as the Secretary considers to be
			 necessary, in accordance with—(A)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(B)the guidelines
			 set forth in Appendix A of the report of the Committee on Interior and Insular
			 Affairs of the House of Representatives accompanying H.R. 2570 of the 101st
			 Congress (House Report 101–405).(3)Incorporation
			 of acquired land and interestsAny land or interest in land
			 within the boundary of the Wilderness that is acquired by the United States
			 after the date of enactment of this Act shall be added to and administered as
			 part of the Wilderness.(4)Adjacent
			 management(A)In
			 generalCongress does not intend for the designation of the
			 Wilderness to create a protective perimeter or buffer zone around the
			 Wilderness.(B)Nonwilderness
			 activitiesThe fact that nonwilderness activities or uses can be
			 seen or heard from areas within the Wilderness shall not preclude the conduct
			 of the activities or uses outside the boundary of the Wilderness.(5)OverflightsNothing
			 in this section restricts or precludes—(A)low-level
			 overflights of aircraft over the Wilderness, including military overflights
			 that can be seen or heard within the Wilderness;(B)flight testing and
			 evaluation; or(C)the designation or
			 creation of new units of special use airspace, or the establishment of military
			 flight training routes, over the Wilderness.(5)Overflights(A)Military
			 overflightsNothing in this Act restricts or precludes—(i)low-level overflights of
			 military aircraft over the Wilderness, including military overflights that can
			 been seen or heard within the Wilderness;(ii)flight testing and
			 evaluation; or(iii)the designation or
			 creation of new units of special airspace, or the establishment of military
			 flight training routes, over the Wilderness.(B)Existing
			 airstripsNothing in this Act restricts or precludes low-level
			 overflights by aircraft originating from airstrips in existence on the date of
			 enactment of this Act that are located within 5 miles of the proposed boundary
			 of the Wilderness.(6)Wildfire,
			 insect, and disease managementIn accordance with section 4(d)(1)
			 of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take any
			 measures in the Wilderness that the Secretary determines to be necessary for
			 the control of fire, insects, and diseases, including, as the Secretary
			 determines to be appropriate, the coordination of the activities with a State
			 or local agency.(7)Water
			 rights(A)FindingsCongress
			 finds that—(i)the
			 Wilderness is located—(I)in the semiarid
			 region of the Great Basin; and(II)at the
			 headwaters of the streams and rivers on land with respect to which there are
			 few—(aa)actual or
			 proposed water resource facilities located upstream; and(bb)opportunities
			 for diversion, storage, or other uses of water occurring outside the land that
			 would adversely affect the wilderness values of the land;(ii)the Wilderness
			 is generally not suitable for use or development of new water resource
			 facilities; and(iii)because of the
			 unique nature of the Wilderness, it is possible to provide for proper
			 management and protection of the wilderness and other values of land in ways
			 different from those used in other laws.(B)PurposeThe
			 purpose of this paragraph is to protect the wilderness values of the Wilderness
			 by means other than a federally reserved water right.(C)Statutory
			 constructionNothing in this paragraph—(i)constitutes an
			 express or implied reservation by the United States of any water or water
			 rights with respect to the Wilderness;(ii)affects any
			 water rights in the State (including any water rights held by the United
			 States) in existence on the date of enactment of this Act;(iii)establishes a
			 precedent with regard to any future wilderness designations;(iv)affects the
			 interpretation of, or any designation made under, any other Act; or(v)limits, alters,
			 modifies, or amends any interstate compact or equitable apportionment decree
			 that apportions water among and between the State and other States.(D)Nevada water
			 lawThe Secretary shall follow the procedural and substantive
			 requirements of State law in order to obtain and hold any water rights not in
			 existence on the date of enactment of this Act with respect to the
			 Wilderness.(E)New
			 projects(i)Definition of
			 water resource facility(I)In
			 generalIn this subparagraph, the term water resource
			 facility means irrigation and pumping facilities, reservoirs, water
			 conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower
			 projects, transmission and other ancillary facilities, and other water
			 diversion, storage, and carriage structures.(II)ExclusionIn
			 this subparagraph, the term water resource facility does not
			 include wildlife guzzlers.(ii)Restriction on
			 new water resource facilities(I)In
			 generalExcept as otherwise provided in this section, on or after
			 the date of enactment of this Act, no officer, employee, or agent of the United
			 States shall fund, assist, authorize, or issue a license or permit for the
			 development of any new water resource facility within the Wilderness, any
			 portion of which is located in the County.(II)ExceptionIf
			 a permittee within the Bald Mountain grazing allotment submits an application
			 for the development of water resources for the purpose of livestock watering by
			 the date that is 10 years after the date of enactment of this Act, the
			 Secretary shall issue a water development permit within the non-wilderness
			 boundaries of the Bald Mountain grazing allotment for the purposes of carrying
			 out activities under paragraph (2).(8)Nonwilderness
			 roadsNothing in this Act prevents the Secretary from
			 implementing or amending a final travel management plan.(e)Wildlife
			 management(1)In
			 generalIn accordance with section 4(d)(7) of the Wilderness Act
			 (16 U.S.C. 1133(d)(7)), nothing in this section affects or diminishes the
			 jurisdiction of the State with respect to fish and wildlife management,
			 including the regulation of hunting, fishing, and trapping, in the
			 Wilderness.(2)Management
			 activitiesIn furtherance of the purposes and principles of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any
			 management activities in the Wilderness that are necessary to maintain or
			 restore fish and wildlife populations and the habitats to support the
			 populations, if the activities are carried out—(A)consistent with
			 relevant wilderness management plans; and(B)in accordance
			 with—(i)the
			 Wilderness Act (16 U.S.C. 1131 et seq.); and(ii)appropriate
			 policies, such as those set forth in Appendix B of the report of the Committee
			 on Interior and Insular Affairs of the House of Representatives accompanying
			 H.R. 2570 of the 101st Congress (House Report 101–405), including the
			 occasional and temporary use of motorized vehicles and aircraft, if the use, as
			 determined by the Secretary, would promote healthy, viable, and more naturally
			 distributed wildlife populations that would enhance wilderness values with the
			 minimal impact necessary to reasonably accomplish those tasks.(3)Existing
			 activitiesConsistent with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as
			 those set forth in Appendix B of House Report 101–405, the State may continue
			 to use aircraft, including helicopters, to survey, capture, transplant,
			 monitor, and provide water for wildlife populations in the Wilderness.(4)Hunting,
			 fishing, and trapping(A)In
			 generalThe Secretary may designate areas in which, and establish
			 periods during which, for reasons of public safety, administration, or
			 compliance with applicable laws, no hunting, fishing, or trapping will be
			 permitted in the Wilderness.(B)ConsultationExcept
			 in emergencies, the Secretary shall consult with the appropriate State agency
			 and notify the public before making any designation under paragraph (1).(5)AgreementThe
			 State, including a designee of the State, may conduct wildlife management
			 activities in the Wilderness—(A)in accordance
			 with the terms and conditions specified in the cooperative agreement between
			 the Secretary and the State entitled Memorandum of Understanding:
			 Intermountain Region USDA Forest Service and the Nevada Department of Wildlife
			 State of Nevada and signed by the designee of the State on February 6,
			 1984, and by the designee of the Secretary on January 24, 1984, including any
			 amendments, appendices, or additions to the agreement agreed to by the
			 Secretary and the State or a designee; and(B)subject to all
			 applicable laws (including regulations).(f)Wildlife water
			 development projectsSubject to subsection (d), the Secretary
			 shall authorize structures and facilities, including existing structures and
			 facilities, for wildlife water development projects (including guzzlers) in the
			 Wilderness if—(1)the structures
			 and facilities will, as determined by the Secretary, enhance wilderness values
			 by promoting healthy, viable, and more naturally distributed wildlife
			 populations; and(2)the visual
			 impacts of the structures and facilities on the Wilderness can reasonably be
			 minimized.4.Withdrawal(a)Definition of
			 withdrawal areaIn this section, the term Withdrawal
			 Area means the land administered by the Forest Service and identified as
			 Withdrawal Area on the map described in section 3(b)(2).(b)WithdrawalSubject
			 to valid existing rights, all Federal land within the Withdrawal Area is
			 withdrawn from all forms of—(1)entry,
			 appropriation, or disposal under the public land laws;(2)location, entry,
			 and patent under the mining laws; and(3)operation of the
			 mineral laws, geothermal leasing laws, and mineral materials laws.(c)Motorized and
			 mechanical vehicles(1)In
			 generalSubject to paragraph (2), use of motorized and mechanical
			 vehicles in the Withdrawal Area shall be permitted only on roads and trails
			 designated for the use of those vehicles, unless the use of those vehicles is
			 needed—(A)for
			 administrative purposes; or(B)to respond to an
			 emergency.(2)ExceptionParagraph
			 (1) does not apply to aircraft (including helicopters).5.Native American
			 cultural and religious usesNothing in this Act alters or diminishes the
			 treaty rights of any Indian tribe.September 10, 2013Reported
			 with amendments